Citation Nr: 1742078	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  08-13 302 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for residuals of shrapnel injury to the low back.

2. Entitlement to service connection for fibromyalgia.

3. Entitlement to service connection for sexual dysfunction.

4. Entitlement to service connection for gastrointestinal disorder.

5. Entitlement to service connection for sleep disorder.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from May 1971 to February 1973.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board regrets any further delay, but finds that additional development is necessary prior to further appellate review.

The Board observes that Congress has created the veterans' benefits system to be both "paternalistic" and "uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a duty to fully and sympathetically develop a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran served in the Republic of Vietnam wherein he was wounded in action, and has been awarded the Purple Heart.  His clinic records reflect that he is not an accurate historian with communication difficulties.  His family members recently submitted statements reflecting that the Veteran has memory difficulties and needs assistance in most daily activities.

The Veteran was scheduled for VA examination to determine the nature and etiology of his claimed sleep apnea.  The examiner took a history from the Veteran that he underwent a polysomnogram "around 2000 on Aero Drive" which was not completed.  The Veteran denied being prescribed treatment for sleep apnea.  The examiner found that the Veteran had not been diagnosed with sleep apnea, and there was insufficient evidence to warrant or confirm a diagnosis of sleep apnea.

The record does not contain the results from any polysomnogram.  However, VA clinic records reflect that, on September 2004, the Veteran was referred for a sleep test on an outpatient basis.  The testing was ordered based on a spousal description of the Veteran manifesting apnea symptoms during his sleep.  The Veteran's spouse also described the Veteran has undergoing an "unofficial" study for sleep apnea in the past.  It appears that the Veteran failed to report for the VA ordered sleep study.

Here, the record contains observations from the Veteran's spouse that the Veteran may have manifested sleep apnea symptoms during his sleep.  VA's duty to assist is not unlimited, but an examination opinion should be based on all procurable data.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Given the unique circumstances of this case, the Board will specifically request the Veteran to identify the facility on "Aero Drive" in 2000 where he may have undergone a sleep study test.  The assistance of his family members may be necessary.  Additionally, the Veteran should either be afforded a VA sleep study or a reason provided why such a procedure would not be reasonable assistance in this case.

Similarly, the Veteran was scheduled for VA examination to determine the nature and etiology of his gastrointestinal symptoms, to include gastroesophageal reflux disease (GERD).  On examination, the Veteran essentially denied GI symptomatology and the examiner found that the Veteran did not manifest GERD.  It was noted that the current prescription of Omezaprole was prescribed by VA in November 2014 not due to GERD, but as a prophylactic measure for another prescribed medication.

However, the Veteran initially filed his claim in October 2007 reporting symptoms of heartburn with alternating bouts of constipation and diarrhea.  A February 2007 VA emergency room record reflected an attending room physician notation of "GERD:PPI" which, as noted by the Board in July 2015, reflected a prescription for a proton pump inhibitor.  Thus, the evidence suggests a current disability of GERD contemporaneous in time to the appeal period which, while possibly being currently asymptomatic, could meet the definition of a current disability for VA purposes.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  This record also suggests the possibility of the diagnosis and treatment for GERD being provided by an outside provider of treatment.

Given the above, the Board finds that the VA examination reports pertaining to the claimed sleep apnea and GERD disabilities are inadequate for rating purposes.  The suggestion of private sources of medical information not associated with the claims folder, which may require family assistance to identify, requires the Board to defer consideration of the remaining claims.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request him to identify the following:
	a) the name of the facility on "Aero Drive" where he may have undergone a sleep study test in approximately 2000;
   b) whether he underwent a sleep test ordered by VA on an outpatient basis in 2004 and, if so, the name of the facility; and
   c) the names of any relevant private providers of treatment, to include the physician who prescribed him medication for GERD in approximately 2007.

The AOJ should include an advisement that the Veteran's caregivers/family members are encouraged to solicit and provide the necessary information on behalf of the Veteran, if possible.

2.  Associate with the claims folder records of the Veteran's VA treatment since June 2016.

3.  After obtaining all outstanding records, schedule the Veteran for a VA examination by an appropriate medical professional so as to determine the nature and etiology of GERD, diverticulitis, irritable bowel or any other gastrointestinal disorder.  Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.  Due to the Veteran's communication difficulties, the examiner should consider whether an interview with the Veteran's spouse may be of assistance.

The examiner should specifically identify all diagnosed gastrointestinal disorder(s) of record, even if currently asymptomatic, to include consideration of the September 2004 VA emergency room record which reflected an attending room physician notation of "GERD:PPI."  The examiner should assume a diagnosis of GERD unless it can be determined that the Veteran did not manifest GERD in 2004.  Additionally, the examiner should consider whether the currently prescribed medication for GERD prophylactic purposes masks any actual GERD symptoms.
 
The examiner should provide an opinion as to whether any diagnosed gastrointestinal disorder at any time, even if currently asymptomatic, at least as likely as not (50 percent probability or greater):

   (i) had its onset in service; 
   (ii) is related to his military service, to include exposure to herbicide and/or combat service; 
   (iii) is caused by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder); OR 
   (iv) is aggravated beyond the normal progression by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder).

A complete rationale for the opinion is required.

4.  Schedule the Veteran for a VA evaluation by an appropriate medical professional so as to determine the nature and etiology of his contended excessive snoring and previous diagnosis of obstructive sleep apnea.  Provide the claims file and access to the electronic claims file to the examiner and request that the examiner review the files and note the review in an examination report.  Due to the Veteran's communication difficulties and his potential lack of awareness of symptomatology while sleeping, the examiner should consider whether an interview with the Veteran's spouse may be of assistance.

The examiner should specifically determine whether the Veteran has ever manifested sleep apnea, even if currently asymptomatic, to include consideration of the September 2004 VA referral of the Veteran for a sleep study on an outpatient basis based on the spousal description of the Veteran manifesting apnea symptoms during his sleep, and the report of the Veteran undergoing an "unofficial" study for sleep apnea in the past.  

If necessary, the Veteran should be afforded a sleep study or a reason should be provided why such a procedure would not be reasonable assistance in this case.

For any diagnosed sleep disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder:

   (i) had its onset in service; 
   (ii) is related to his military service, to include exposure to herbicide and/or combat service; 
   (iii) is caused by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder); OR 
   (iv) is aggravated beyond the normal progression by service-connected major depressive disorder (including medications taken to treat service-connected major depressive disorder).

A complete rationale for the opinions is required.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative, if any, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

